In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-13-00318-CR


                         BRANDI NICOLE WEST, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                              On Appeal from the County Court
                                  Ochiltree County, Texas
                 Trial Court No. 19,805, Honorable Earl McKinley, Presiding

                                   February 26, 2014

                            MEMORANDUM OPINION
                 Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


       Appellant, Brandi Nicole West, appealed an order revoking community

supervision for the offense of driving while intoxicated, and sentencing her to thirty days’

incarceration in the Ochiltree County Jail, and $1,250 fine. We will dismiss.


       Appellant’s brief was due to be filed by November 14, 2013. When no brief was

received by that date, this Court sent appellant notice that her brief was past due, and

informing her that, if her brief was not filed by December 2, 2013, the appeal would be

abated and remanded to the trial court for further proceedings. See TEX. R. APP. P.
38.8(b)(2), (3). When no brief was received, this Court issued an opinion abating the

appeal and remanding the cause to the trial court to determine, inter alia, whether

appellant desired to pursue this appeal. See West v. State, No. 07-13-00318-CR, 2014

Tex. App. LEXIS 53, at *1-2 (Tex. App.—Amarillo Jan. 6, 2014, no pet.) (per curiam)

(not designated for publication). On remand, the trial court noticed appellant of hearing

but appellant failed to appear. Based on information provided by appointed counsel,

however, the trial court concluded that appellant no longer desires to prosecute this

appeal. The trial court’s findings of fact and conclusions of law were included in a

supplemental clerk’s record filed with this Court on January 31, 2014. Also included in

this supplemental clerk’s record is the affidavit of appointed counsel attesting that

appellant no longer desires to prosecute this appeal. On February 11, 2014, this Court

received appellant’s motion to dismiss appeal. This motion, however, is signed only by

appellant and not appellant’s counsel.


       While the motion does not meet the requirements of Texas Rule of Appellate

Procedure 42.2(a) because it is not signed by appellant and counsel, we consider the

signed affidavit of counsel to be sufficient to fulfill the purpose for Rule 42.2(a)’s

requirement that the attorney sign a motion to dismiss appeal. See TEX. R. APP. P. 2.

As this Court has not delivered its decision prior to receiving appellant’s motion, the

motion is hereby granted and the appeal is dismissed. Having dismissed the appeal at

appellant=s request, no motion for rehearing will be entertained and our mandate will

issue forthwith.


                                                Per Curiam


Do not publish.

                                            2